Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “poor performance” in claims 1, 3, 5, 8, 10, 12, 14, 17, 19, and 20 is a relative/subjective term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
 
Claim 1 recites, “a device” (lines 2 and 5) and “the device” (line 7 and 9) thus rendering the claim indefinite as it is unclear how many devices are in the claim. Claim 19 recites similar limitations and is similarly rejected.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Chapelle et al (US Pub. No. 2013/0290223), hereafter, “Chapelle.” 

As to claim 1, Chappelle discloses a method comprising: 
deploying, by a device, a first machine learning model to an inference location in a network, wherein the first machine learning model is used at the inference location to make inferences about the network ([0010], particularly, “A machine learning process is performed in each of the plurality of nodes based on a respective subset of training data to calculate a local 
receiving, at a device and from the inference location, an indication that the first machine learning model is exhibiting poor performance (Figs. 8 and 9, [0051], particularly, “At block 804, whether there is a slow (or died) operation node is dynamically detected based on the processing speed of each operation node. If a slow or died operation node is detected, processing may continue to FIG. 9.”); 
identifying, by the device, a corrective measure for the poor performance that minimizes resource consumption by a model training pipeline of the device (Figs. 8 and 9, [0051], particularly, “At block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104. At block 902, the slow or died operation node is replaced with the backup node in the network topology.”); and 
deploying, by the device and based on the corrective measure, a second machine learning model to the inference location, wherein the second machine learning model is used in lieu of the first machine learning model to make the inferences about the network ([0051], particularly, “For example, HADOOP may launch a replicate job, initialize the backup node with the current parameter vector, and replace the slow or died operation node by the backup node in the network topology. It is noted that the slow node detection and replacement mechanism may be dynamically applied during all iterations of the machine learning process. As a result, the method and system are reliable even if an operation node becomes slow or dies after the first iteration, when speculative execution becomes unavailable to replace that node.”).
 
As to claims 10 and 19, it is rejected by a similar rationale to that set forth in claim 1’s rejection.
 
As to claims 2 and 11, Chappelle discloses the inference location is a router, switch, or wireless access point controller in the network ([0037]).

As to claims 4 and 13, Chappelle discloses the corrective measure comprises incrementally retraining the first machine learning model, the method further comprising: generating the second machine learning model by incrementally retraining the first machine learning model using more recent data than was initially used to train the first machine learning model ([0052], since it is an iterative process, the models with be retrained with more recent data).

As to claims 6 and 15, Chappelle discloses the corrective measure comprises rescaling input features of the first machine learning model, the method further comprising: generating the second machine learning model by rescaling the input features of the first machine learning model ([0052], since it is an iterative process, the models with be retrained with more recent data).

As to claims 8 and 17, Chappelle discloses the corrective measure is identified based in part on a number of inference locations to which the first machine learning model was deployed that reported that the first machine learning model exhibited poor performance ([0051], particularly, “For example, HADOOP may launch a replicate job, initialize the backup node with the current parameter vector, and replace the slow or died operation node by the backup node in the network topology. It is noted that the slow node detection and replacement mechanism may be dynamically applied during all iterations of the machine learning process. As a result, the method and system are reliable even if an operation node becomes slow or dies after the first iteration, when speculative execution becomes unavailable to replace that node.”).

As to claims 9 and 18, Chappelle discloses the inferences about the network comprise predicted failures in the network ([0033] and [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle in view Chi et al (US Pub. No. 2014/0122387), hereafter “Chi.”

 As to claims 7 and 16, Chappelle discloses the corrective measure comprises generating a new machine learning model further comprising: selecting the second machine learning model from 
However, Chi discloses generating a new machine learning model further comprising: generating a plurality of machine learning models, based on a resource consumption budget ([0006], particularly, “The method includes building a model using machine learning and collaborative filtering that maps a test server performance on a workload to corresponding performance in the cloud. The method can iteratively execute the workload under a set of configurations with different resource constraints. A learning method can be used to iteratively choose the next configuration to use to reveal information based on prior learning. Criteria can be used to stop training based on a prediction confidence threshold or a running budget.”).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chappelle and Chi in order to provide a means of controlling costs when using an iterative process.

Allowable Subject Matter
 Claims 3, 5, 12, 14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2018/0375720 (Yang et al) – The medium has a set of instructions for receiving data describing a local model of a device or a client Internet of Things (IoT) asset, where the local model is generated by the device based on sensor readings at the device. A global model hosted remote from the device is updated based on the local model, where the global model models devices in different asset taxonomies. A particular operating state affecting devices deployed in a particular machine-to-machine network is determined. The particular machine-to-machine network is reconfigured based on the global model.
US Pub. No. 2019/0213504 (Vasseur et al) – The method involves forming, by a network assurance system that monitors a network, a cluster of similarly behaving wireless access points (APs), in which the cluster comprises APs associated with different software versions. A machine learning-based failure prediction model is trained by the network assurance system for the cluster based on a set of features of the APs in the cluster. A client in the network to roam from a first AP to a second AP is proactively triggered by the network assurance system, based on the failure prediction model predicting a failure of the first AP. The failure prediction model is quarantined by the network assurance system when a new software version is associated with one or more of the APs.
US Pub. No. 2019/0239100 (Pandey et al) – The method involves identifying a set of wireless network anomalies detected in a wireless network that are associated with a set of network measurements by a network assurance service that monitors the wireless network. The set of wireless anomalies is classified by the network assurance service as radio-related or backend-related. Determination is made to check whether the wireless anomalies are recurred for a particular wireless access point in the network. 
US Pub. No. 2019/0370218 (Di Pietro et al) – The method involves monitoring performance of a first machine learning-based model by a service locally in a network. A determination is made to check whether the monitored performance of the first machine learning-based model does not meet performance requirements associated with the network by the service. A second machine learning-based model is selected by the service for deployment to the network, based on the performance requirements associated with the network and a set of input features of the first machine learning-based model. The selected second machine learning-based model is deployed by the service to the network as a replacement for the first machine learning-based model.
US Pub. No. 2020/0073834 (Hagdahl et al) – The controller has data transmission ports (T1-Tm) connected to logical channels. Application ports (A1-An) provide data to or from applications. A node agent monitors performance characteristics for data inflow to the transmission ports, and monitors local observable, which is selected from a group consisting of node permission change, net topology change, link quality change, traffic pattern change, jamming and cyber-attacks, information from different levels of network layers and OSI-layers, physical sensor data, and instructions from operators and applications. The agent controls connection between the transmission ports causing outflow of data, or between the transmission and application ports causing inflow of data if the application ports receive data, and outflow of data if the application port sends data. The agent controls the connection between the transmission and application ports based on a trained machine learning model and a local policy matrix.
US Pub. No. 2021/0081837 (Polleri et al) – The automatic creating method involves identifying one or more application programming interfaces stored in the library. The application programming interfaces link the components to form the machine learning application. The method also involves storing the machine learning application in a memory, and testing the machine learning application according to the requirements. The method also involves compiling a machine learning function for the hardware platform for use in the production environment based on the machine learning application meeting the requirements.
US Pub. No. 2021/0097431 (Olgiati et al) – The system has a computing device that is configured to implement a machine learning training cluster. The machine learning training cluster is configured to train a machine learning model. The computing devices are configured to implement a machine learning analysis system. The machine learning analysis system is configured to aggregate the data associated with the training of the machine learning model, and to perform an analysis of aggregated data associated with the training of the machine learning model. The analysis of the aggregated data comprises evaluation of rules. The machine learning analysis system is configured to detect the problems associated with the training of the machine learning model based on the analysis of the aggregated data, and to generate the alarms that describe the problems associated with the training of the machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452